El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
La demanda en este caso, copiada en lo pertinente, es ■como signe:
“Comparece Carmen Arroyo,, mayor de edad, viuda, propietaria y vecina de Patillas, en su carácter de madre con patria potestad •sobre sus menores hijos José y Agapito Díaz y Arroyo, y Petrona, ■Romana y Lino Díaz y Arroyo, mayores de edad, propietarios y de la misma vecindad, por conducto de su abogado José C. Ramos, y •se querellan de los demandados que arriba se mencionan José Bruno Morales y María Antonia Morales, mayores de edad y vecinos de Arroyo, y como causa de acción alegan:
“Primero: Los demandantes acudieron ante esta honorable corte ■de distrito en los primeros días de octubre de 1914, en el expediente civil No. 2504, para justificar a nombre de su causante, su padre 'Sotero Díaz, la posesión y dominio de la siguiente finca: (Se describe.)
“Segundo: Dicha finca, cuyo valor actual es de quinientos veinte dólares, la adquirió el expresado Sotero Díaz, padre de los deman-dantes, por donación que de ella le hizo Isabel García, quien falle-ció sin dejar herederos forzosos, mediante documento extrajudicial.
“Tercero: El demandado José‘Bruno Morales compareció ante esta corte por el expediente civil No. 2486 e ilegal y fraudulentamente usando de pruebas falsas y engañando a este tribunal, se hizo declarar, •en unión de su hermana, la otra demandada, en segundo término men-cionada, por resolución de esta honorable corte de fecha diez y seis de octubre de mil novecientos catorce, herederos de la mencionada Isabel García, donante del causante de los demandantes, en su carác-ter de primos segundos de la misma, en ausencia de ascendiente o ■descendientes y colaterales de un parentesco más próximo.
“Cuarto: Que con el testimonio de esta declaratoria de herede-ros, los expresados demandados acudieron al Registro de la Propie-dad de Guayama, e hicieron inscribir, a su nombre, al folio 118 del tomo 8 de Patillas, un predio de 19 cuerdas que estaba inscrito en ■dicha oficina a nombre de la expresada Isabel García, y que forma *816parte de la finca de veinte y nueve y media cuerdas, descrita en el hecho primero de esta demanda; y después con fecha 12 de noviem-bre de 1914, acudieron ante esta corte y formularon su oposición al dominio solicitado por los demandantes sobre la expresada finca, en el referido expediente No. 2504 de la secretaría de este tribunal, tomando como fundamento pertinente para ello la declaratoria de herederos falsa y fraudulenta de que antes se ha hecho mérito.
“Quinto: Que los demandados no tenían ni tienen derecho de ostentar la representación de herederos de la expresada Doña Isabel García, porque ésta dejó cuatro sobrinos nombrados Lorenza, Miguel Mateo, María Clotilde y otra más cuyo nombre ignora el demandante, hijos de su hermana nombrada Emilia García, la filiación de cuyos tres primeros se comprueba con los documentos marcados ‘A,’ ‘B’ ■y ‘O’ que se acompañan y hacen parte de esta demanda; y todos los cuales, según información y creencia de la demandante, viven en la actualidad y residen en el pueblo de San Lorenzo de la Muga, provincia de Gerona, Cataluña, España.
“Sexto: Que los demandados, ostentando el falso título de here-deros de Isabel García, pretenden ser los dueños de la finca descrita en el hecho primero de esta demanda, de la cual están en posesión dichos demandantes y la cual han poseído los mismos, a título de dueños, quieta y pacíficamente, por sí y por.su causante, su padre Sotero Díaz, por un período mayor de diez años, en virtud del título de donación antes referido y sobre la cual están promoviendo a su nombre en el expediente de dominio referido en el hecho primero de esta demanda, al cual han formulado su oposición los demandados, atacando, en su carácter de herederos de Isabel García, la validez del título por donación del causante de los demandantes; y que con estos actos están los expresados demandados perturbando a los deman-dantes en el libre uso de la propiedad descrita y reclamando un dere-cho de dicha propiedad opuesto al derecho de los demandantes.
“PoR todo lo que los demandantes suplican a V. H. se sirva en su día declarar la nulidad del auto que declaró a los demandados herederos de Doña Isabel García, ordenando en su consecuencia la cancelación en el registro de la propiedad, de la inscripción a favor de los demandados, sobre el predio de 19 cuerdas, que forma parte de las veinte y nueve y media cuerdas que se describen en la demanda, hecha al folio 118 del tomo 8 de Patillas; y que se abstengan de perturbar con sus actos a los demandantes eh el libre uso de la pro-piedad descrita y de reclamar, como herederos de Isabel García, cual-quier derecho opuesto al derecho de los demandantes, sobre la pro-*817piedad de veinte y nueve y media cuerdas descrita en esta demanda. Y los demandantes suplican además cualquier otro remedio que V. H. estime a bien concederles que sea compatible con sus alegaciones y un fallo por costas y desembolsos, incluyendo una compensación razonable para honorarios de abogados.”
Los demandados 'alegaron que la demanda no aducía te-chos suficientes para determinar una causa de acción, y la corte, el 4 de mayo de 1915, dictó sentencia desestimando la demanda de acuerdo con la solicitud de los demandados. Los demandantes entonces interpusieron el presente recurso de apelación.
En su opinión la corte sentenciadora sintetiza la cues-tión envuelta, del siguiente modo:
“De la cara de la demanda aparece que Isabel García, la causante de los demandados, al morir poseía una finca dé 29 y media cuer-das, radicada en Patillas; que esa finca la donó por documento extrajudicial a Sotero Díaz, padre de los demandantes y de quienes obtu-vieron éstos la referida finca. Si la donación es buena en ley, no hay duda que Sotero Díaz adquirió un derecho, el cual trasmitió a sus herederos y les capacita para defenderlo; si la donación hecha es anulable, entonces puede ser ratificada por los eausahabientes de García y también tendrán los demandantes un derecho a justificar quiénes son los mejores herederos, pues de los actos de éstos depende la validez de su derecho; si la donación es nula per se, tendríamos que entonces debe alegarse en la demanda que los verdaderos here-deros están dispuestos a ratificar lo hecho por su causante, y enton-ces el hecho de ser declarada heredera una persona sin derecho a tal puede afectar el dominio adquirido por los demandantes.”
Luego se refiere al artículo 641 del Código Civil que esta-tuye que para que sea válida la donación de cosa inmueble ha de hacerse en escritura pública, y después de citar la opi-nión del comentarista Manresa sobre la materia, concluye así:
“Si examinamos la demanda vemos que si bien en ella se alega que Isabel García hizo la donación de esa finca a Sotero Díaz no se dice que la donación fuera aceptada, ni que constase en documento público, ni que fuera notificada en la forma que requiere la ley' a la donante; tampoco se alega que los herederos residentes eñ España *818estén dispuestos a ratificar dicha donación o que en caso de ser decla-rados herederos en sustitución de los demandados, la ratificarían.
“Por todo lo cual entiende la corte que debe declarar con lugar la excepción previa presentada por los demandados * *
Hemos examinado cuidado sámente la demanda y opina-mos qne no debió desestimarse por la corte. A nuestro jui-cio, de los hechos alegados en la misma surge el derecho de los demandantes a ser amparados por lo menos en su po-sesión.
Los demandantes no sólo alegan que la antigua dueña de las tierras de que se trata las donó a su causante, sino que además sostienen que su causante primero y ellos des-pués las han poseído en concepto de dueños por más de diez años en cuya posesión se encuentran en la actualidad. Los actos realizados por los demandados constituyen un ataque -directo al derecho que puedan tener los demandantes y han ■creado un verdadero conflicto que los. tribunales de justicia ■están en hr obligación de resolver.
Posesión natural es la tenencia de una cosa o el disfrute ■de un derecho por una persona. Posesión civil es esa misma tenencia o disfrute, unidos a la intención de haber la cosa o derecho como suyos. Art. 433 del Código Civil.
En este caso los demandantes alegan que tienen la pose-sión civil de la finca en cuestión. Y alegan también los de-mandantes que los demandados valiéndose para ello de me-dios fraudulentos hicieron inscribir a su favor en el regis-tro de la propiedad el dominio y por tanto la posesión civil de la expresada finca.
Todo poseedor, dice el artículo 448 del Código Civil, tiene ■derecho a ser respetado en su posesión, y si fuere inquietado ■en ella, deberá ser amparado o restituido en dicha posesión por los medios que las leyes de procedimientos establecen, y comentando Manresa el artículo 446 del Código Civil Espa-ñol, igual al 448 del nuestro que dejamos citado, se expresa ■como sigue:
*819“Todo derecho debe ser respetado por todos, y la posesión, como nn derecho, aunque sea de simple ejercicio, exige el mismo respeto. De aquí la disposición de la primera parte del artículo 446. Si ese respeto no se guarda, la ley se encarga de hacerlo guardar. La falta de respeto se traduce en actos que perturban e inquietan al posee-dor; perturbación e inquietud que puede consistir, ya en una simple amenaza de despojo, ya en un despojo consumado. Por esto dice el artículo 446, en su segunda parte, que el poseedor deberá ser amparado (mantenido) en su posesión, o restituido en ella. ¿ Cómo ? Por los medios que las leyes de procedimientos establecen. Obsérvese que no dice por medio de los interdictos de retener y de recobrar, sino, en general, por los medios que las leyes de procedi-mientos establecen.” 4 Manresa, Código Civil Español, 205.
Mas si se concluyera que no es aplicable a este caso el artículo 446 del Código Civil, aun así el derecho de los deman-dantes resulta claro a nuestro juicio. De acuerdo con,el regis-tro los demandados aparecen hoy como los verdaderos due-ños de las tierras que se hallan en poder de los demandan-tes. Siendo esto así ¿cómo es posible impedir a los deman-dantes que aleguen y prueben en su caso ante una corte de justicia que los demandados han logrado obtener el título que ostentan, contrario al de los demandantes, por medios fraudulentos? El juez de distrito para negarle eficacia al título de los demandantes lo califica escuetamente de dona-ción, pero es lo cierto si bien se alega una donación como punto de partida, el verdadero título alegado no es el de dona-ción, sino el de prescripción. Bajo tales circunstancias no es necesario que la donación sea perfecta. Veamos lo que dice a este respecto el comentarista Manresa:
“En otro lugar dejamos dicho que si bien es necesario que el título en que se funda la prescripción sea de los que transfieran el dominio, siendo esta circunstancia lo que determina su cualidad de justo, no es, sin embargo, del mismo-modo preciso que baya pro-ducido por sí dicha transmisión. Y se comprende que no sea pre-cisa esa condición, pues si por el contrario fuese indispensable, para estimar justo el título, que hubiese transferido ya el dominio o el derecho objeto de la prescripción, entonces sería innecesaria ésta, porque sin mediación de ella se habría obtenido el efecto jurídico que por la misma se trataba de conseguir.
*8201 ‘ Como el mero buen sentido indica, no es ése el sentido del citado artículo 1952. En él únicamente se ha querido decir y se dice, que es justo título aquel que legalmente baste para transferir el dominio o el derecho que se pretenda ganar por la prescripción; pero no se exige como condición necesaria para ello, que se haya realizado o perfeccionado ya la transmisión de dicho dominio o derecho. Por el contrario, el que siendo susceptible de producir ese resultado jurí-dico no lo hubiera producido aún, es el que se necesita para fundar la prescripción, ■ y en este sentido debe entenderse dicho artículo. ’ ’ 12 Manresa, Código Civil Español, 840.
Esta misma Corte Suprema en el caso de Picart v. de León, 22 D. P. R. 592, estableció la siguiente dodrina.
“Desde 1893, en que la persona que vendió al demandado en este caso adquirió por compra la finca y tomó posesión material de ella, hasta la fecha de la interposición de la demanda, transcurrie-ron con exceso los diez años necesarios para adquirir el dominio por prescripción entre presentes, y se resolvió: Que el transcurso de diez años perfeccionó el primitivo título de compra. Lo que dejaron de hacer el primer dueño conocido de la finca, el demandante, o en su lugar el juez que ordenó el remate, lo hicieron diez años de pose-sión material en concepto de dueño, basada la posesión en un justo título y disfrutada de buena fe, públicamente, entre presentes y sin interrupción de nadie.”
Es bien cierto que el artículo 641 del Código Civil vigente, igual al 633 del antiguo, dispone que para que sea válida la donación de cosa inmueble ha de hacerse en escritura pública y que en este caso la donación no se hizo por escri-tura pública sino por documento extrajudicial. Si la dona-ción se hubiera hecho por escritura pública, el contrato hu-biera quedado perfeccionado desde entonces y no sería nece-sario invocar como se ha invocado la prescripción. Si para adquirir por prescripción basada en el justo título de dona-ción, se requiriera que la donación fuera perfecta desde un principio, sería completamente innecesaria la prescripción.
De aceptarse la teoría sustentada por la corte de distrito, se equipararía a los demandantes en este caso a los que sin consentimiento alguno de sus dueños se introducen en una *821finca y haciéndose pasar por propietarios de ella la poseen por nn espacio no interrumpido de treinta años o más, y tal equiparación sería completamente injusta. Los demandan-tes no actuaron de mala fe. Su buena fe es evidente. No se introdujeron en la finca de que se trata sin el consenti-miento del dueño; al contrario, el dueño voluntariamente per-mitió la posesión, e hizo más: bonsignó en documento privado que les trasmitía el dominio. La donación no se consignó en escritura pública; tampoco el donatario expresó su acep-tación en escritura pública, pero aceptó la donación entrando en posesión como dueño de la finca donada y así el contrato comenzó a producir de hecho todos sus efectos y continuó produciéndolos durante diez años, y de tal modo lo que no hizo la escritura pública lo hicieron esos diez años de pose-sión en concepto de dueño, pública, pacífica y no interrum-pida. A nuestro juicio, esa es la. interpretación racional de los preceptos del Código Civil relativos a la adquisición por prescripción con buena fe y justo título en relación con los referentes a la donación.
Además, no siendo los demandados los herederos legíti-mos del donante, es bien claro que no tienen acción alguna para impugnar la donación a que se refiere la demanda. Tal acción sólo correspondería en el caso de existir a los here-deros legítimos que según la demanda son otras personas distintas de los demandados.
Por virtud de todo lo expuesto debe revocarse la senten-cia apelada, declararse sin lugar la excepción del demandado y ordenarse a la corte que continúe la tramitación del pleito de conformidad con los principios enunciados en esta opinión.

Revocada la sentencia apelada declarándose sin lugar la excepción previa y ordenán-dose que el pleito continúe su tramitación de acuerdo con la ley.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
*822Los jueces Sres. Presidente Hernández y Asociado Aldrey firmaron “conformes con la sentencia.”